
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.97


EXECUTION VERSION

AMENDMENT NUMBER ONE
to the
MASTER REPURCHASE AGREEMENT
Dated as of October 13, 2011,
between
HOME LOAN CENTER, INC.
and
CITIBANK, N.A.

        This AMENDMENT NUMBER ONE (this "Amendment Number One") is made this
13th day of December, 2011, between HOME LOAN CENTER, INC. ("Seller") and
CITIBANK, N.A. ("Buyer"), to the Master Repurchase Agreement, dated as of
October 13, 2011, between Seller and Buyer, as such agreement may be amended
from time to time (the "Agreement"). Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.

RECITALS

        WHEREAS, Seller and Buyer have agreed to amend the agreement to extend
the Termination Date and to make certain other changes, each as more
specifically set forth herein; and

        WHEREAS, as of the date hereof, Seller represents to Buyer that Seller
is in full compliance with all of the terms and conditions of the Agreement and
each other Program Document and no Default or Event of Default has occurred and
is continuing under the Agreement or any other Program Document.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and for the mutual covenants
herein contained, the parties hereto hereby agree as follows:

        SECTION 1.    Amendments.    Effective as of December 13, 2011:

        (a)   Section 1 of the Agreement is hereby amended by deleting the
definition of "Commitment Fee" and replacing it with the following:

        "Commitment Fee" shall have the meaning assigned thereto in the Pricing
Side Letter.

        (b)   Section 1 of the Agreement is further amended by deleting the
definition of "Termination Date" and replacing it with the following:

        "Termination Date" shall mean January 20, 2012, or such earlier date on
which this Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

        (c)   Section 1 of the Agreement is further amended by adding the
following definition immediately before the definition of "Jumbo Loan":

        "January 2012 Extension Commitment Fee" shall have the meaning assigned
thereto in the Pricing Side Letter.

        (d)   Section 4(c) of the Agreement is hereby amended by adding the
following new language at the end of such section:

In connection with the extension of the Termination Date from December 13, 2011
to January 20, 2012, Seller agrees to pay to Buyer an additional commitment fee
equal to the January 2012 Extension Commitment Fee, such payment to be made in
Dollars, in immediately available funds, without deduction, set off or
counterclaim on or prior to December 13, 2011. Buyer may, in its sole
discretion, net the January 2012 Extension

--------------------------------------------------------------------------------



Commitment Fee from the proceeds of any Purchase Price paid to Seller. The
January 2012 Extension Commitment Fee is and shall be deemed to be fully earned
as of the date hereof and each installment shall be non-refundable when paid.

        SECTION 2.    Fees and Expenses.    Seller agrees to pay to Buyer all
reasonable out of pocket costs and expenses incurred by Buyer in connection with
this Amendment Number One (including all reasonable fees and out of pocket costs
and expenses of the Buyer's legal counsel) in accordance with Sections 23 and 25
of the Agreement.

        SECTION 3.    Representations.    Seller hereby represents to Buyer that
as of the date hereof, Seller is in full compliance with all of the terms and
conditions of the Agreement and each other Program Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Program Document.

        SECTION 4.    Binding Effect; Governing Law.    This Amendment Number
One shall be binding and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. THIS AMENDMENT NUMBER ONE SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

        SECTION 5.    Counterparts.    This Amendment Number One may be executed
by each of the parties hereto on any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.

        SECTION 6.    Limited Effect.    Except as amended hereby, the Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment Number One need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number
One to be executed and delivered by their duly authorized officers as of the day
and year first above written.


 
 
HOME LOAN CENTER, INC.
(Seller)
 
 
By:
 
/s/ RIAN FUREY


--------------------------------------------------------------------------------

Name: Rian Furey
Title: COO
 
 
CITIBANK, N.A.
(Buyer)
 
 
By:
 
/s/ SUSAN MILLS


--------------------------------------------------------------------------------

Name: Susan Mills
Title: Vice President


3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.97

